     \
 1   JEFFREY L. FILLERUP (SBN 120543)
     jfillerup@rinconlawllp.com
 2   CHARLES P. MAHER (SBN 124748)
     cmaher@rinconlawllp.com
 3   RINCON LAW LLP
     200 California Street, Suite 400
 4   San Francisco, CA 94111
     Telephone:     (415) 996-8199
 5   Facsimile:     (415) 680-1712

 6   Attorneys for Plaintiff/Counterclaim Defendant
     Marlene G. Weinstein, Chapter 7 Trustee
 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                               NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION

11    In re                                            Case No. 17-40327 RLE
                                                       Chapter 7
12    INDEPENDENT ADOPTION CENTER,                     Hon. Roger L. Efremsky
13                       Debtor.
14    MARLENE G. WEINSTEIN, Trustee,                   Adversary Proceeding No. 17-04020 RLE
15
                         Plaintiff,                    STIPULATION TO DISMISS THE
16                                                     TRUSTEE’S CLAIMS AGAINST
      v.                                               CERTAIN DEFENDANTS, AND TO
17                                                     DISMISS MARCIA HODGES’
      GREGORY S. KUHL, SUSAN SPARLING,                 COUNTERCLAIM
18    ALEX KAPLAN, NANCY WORRELL, DAN
      WARD, WILLIAM KINNANE, CHRISTINE
19
      ZWERLING, MARCIA HODGES,
20
                         Defendants.
21

22    AND RELATED COUNTERCLAIM
23

24            This Stipulation is entered into by and between Plaintiff/Counterclaim Defendant Marlene

25   G. Weinstein, Chapter 7 Trustee of the estate of the above Debtor (“Trustee”), by and through her

26   counsel of record, Jeffrey L. Fillerup of Rincon Law LLP; Defendants Susan Sparling, Alex Kaplan,

27   Nancy Worrell, Dan Ward, William Kinnane, and Christine Zwerling, by and through their counsel

28   of record, Nathaniel R. Lucey of Ericksen Arbuthnot; and Defendant/Counterclaimant Marcia


Case: 17-04020     Doc# 131      Filed: 04/01/19   Entered: 04/01/19 09:03:31      Page 1 of 3      1
 1   Hodges, by and through her counsel of record, Joanne Madden of LeClair Ryan, as follows:

 2          WHEREAS, the Trustee has reached a settlement with Landmark American Insurance

 3   Company (“Landmark”) and with the individual defendants in this case, except defendant Gregory

 4   Kuhl, which settlement is referred to herein as the “Landmark Settlement”;

 5          WHEREAS, in the main bankruptcy case, the Court entered an order approving the

 6   Landmark Settlement on January 9, 2019 (Dock#245);

 7          WHEREAS, in the main bankruptcy case, the Court entered an order on January 24, 2019

 8   finding that the Landmark Settlement was a “good faith” settlement pursuant to California Code of

 9   Civil Procedure § 877.6 (Doc#248);

10          WHEREAS, the parties to the Landmark Settlement have finalized the settlement via a

11   written settlement agreement;

12          WHEREAS, as part of the Landmark Settlement, certain claims in this adversary proceeding

13   will be dismissed with prejudice via a stipulation and order;

14          WHEREAS, this stipulation seeks an order dismissing the claims to be dismissed pursuant

15   to the Landmark Settlement;

16          WHEREAS, the Trustee’s claims against defendant Gregory Kuhl will not be dismissed as

17   part of the Landmark Settlement, and so Trustee’s claims in this adversary proceeding will continue

18   as to defendant Gregory Kuhl; and

19          THEREFORE, the parties stipulate to the entry of an order providing as follows:

20          1.      Dismissal of Certain Claims in the Trustee’s First Amended Complaint with

21   Prejudice: Pursuant to the Landmark Settlement, the parties (excluding defendant Gregory Kuhl)

22   stipulate to the dismissal of all of the Trustee’s claims in the First Amended Complaint against

23   defendants Susan Sparling, Alex Kaplan, Nancey Worrell, Dan Ward, William Kinnane, and

24   Christine Zwerling, and Marcia Hodges, with prejudice, each party to bear its own costs and

25   attorney’s fees. This dismissal will not apply to defendant Gregory Kuhl. This dismissal will also

26   not apply to any of the Trustee’s claims against the former Executive Director of the Debtor, Ann

27   Wrixon.

28   ///


Case: 17-04020     Doc# 131     Filed: 04/01/19     Entered: 04/01/19 09:03:31      Page 2 of 3       2
 1          2.      Dismissal of Marcia Hodges’ Counterclaim with Prejudice: Pursuant to the

 2   Landmark Settlement, the parties (excluding defendant Gregory Kuhl) stipulate to the dismissal of

 3   Marcia Hodges’ counterclaim against the Trustee with prejudice, each party to bear its own costs

 4   and attorney’s fees.

 5

 6          SO STIPULATED.

 7
     DATED: April 1, 2019                     RINCON LAW LLP
 8

 9
                                              By: /s/Jeffrey L. Fillerup
10                                                Jeffrey L. Fillerup
11                                                Attorneys for Plaintiff/Counterclaim Defendant
                                                  Marlene G. Weinstein, Chapter 7 Trustee
12

13   DATED: April 1, 2019                     ERICKSEN ARBUTHNOT

14

15                                            By: /s/Nathaniel R. Lucey
                                                  Nathaniel R. Lucey
16                                                Attorneys for Defendants Susan Sparling, Alex
                                                  Kaplan, Nancy Worrell, Dan Ward, William
17
                                                  Kinnane, and Christine Zwerling
18

19   DATED: April 1, 2019                     LECLAIR RYAN

20

21                                            By: /s/Joanne Madden
                                                  Joanne Madden
22                                                Attorneys for Defendant/Counterclaimant Marcia
                                                  Hodges
23

24

25

26

27
28


Case: 17-04020     Doc# 131    Filed: 04/01/19    Entered: 04/01/19 09:03:31      Page 3 of 3       3
